DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I:	FIG. 2; high power IC device; fin structures of the N-channel transistor are configured to have equal distance between every two adjacent fin structures, and the fin structure of the P-channel transistor are not configured to have equal distance between every two adjacent fin structures 
Species II: 	FIG. 3; low power IC device; fin structures of the N-channel transistor are configured to be non-continuous and the fin structures of the P-channel transistor are configured to be continuous
Species III:	FIG. 4; low power IC device with a fin cut layer and a gate cut layer
Species IV:	FIG. 5; two power inverters and one low power inverter
Species V: 	FIG. 6; low power IC device wherein the fin structure of the first-type fin structures are continuous in horizontal direction and the fin structure of the second-type fin structure is non-continuous in the horizontal direction.
Species VI:	FIG. 7; low power IC device wherein the fin structure of the first-type fin structures is not continuous in horizontal direction and the fin structure of the second-type fin structures is continuous in horizontal direction.
Species VII:	FIG. 8; low power IC device wherein the fin structure of the first-type fin structures is continuous in horizontal direction and the fin structure of the second-type fin structures is continuous in horizontal direction.
Species VIII:	FIG. 9; low power inverter; the metal lines are arranged to be horizontal or parallel to the fin structures, the metal connection of the layout design is categorized to be horizontal connection.
Species IX:	FIG. 10; a low power inverter; the metal lines are arranged to be vertical or parallel to the conductive lines, the metal connection of the layout design is categorized to be vertical connection.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
June 16, 2022
/EUGENE LEE/
Primary Examiner, Art Unit 2815